Citation Nr: 0803901	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus.

3.  Entitlement to service connection for hearing loss, left 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision in which 
the RO denied service connection for left ear hearing loss, 
but  granted service connection for PTSD (effective November 
30, 2004) and for diabetes (effective November 8, 2004) and 
assigned a 10 percent rating for each of those disabilities.  
The veteran filed a notice of disagreement(NOD) in May 2005, 
and the RO issued a statement of the case (SOC) in August 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 2005.

As the PTSD and diabetes-related claims involve requests for 
a higher initial ratings following the grant of service 
connection, the Board has characterized these issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the November 30, 2004 effective date of the grant 
of service connection for PTSD, the veteran's PTSD has been 
manifested, primarily, by depression anxiousness, sleep 
disturbances, poor concentration, and a nervous, guarded, 
anxious, and constricted affect; these symptoms are 
indicative of some impairment of social function, and a VA 
examiner indicated that the veteran might be underestimating 
the actual severity of his symptoms.

3.  Since the November 8, 2004 effective date of the grant of 
service connection for diabetes, the veteran's diabetes has 
been was manageable by restricted diet only; he has not had 
to take insulin or an oral hypoglycemic agent, and he has not 
had episodes of ketoacidosis or hypoglycemia.

4.  Competent and persuasive evidence establishes that the 
veteran does not have left ear hearing loss to an extent 
recognized as a disability for VA purposes.


CONCLUSIONS OF LAW

1.  With all reasonable doubt resolved in favor of the 
veteran, the criteria for an initial 30 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for diabetes mellitus associated with herbicide 
exposure have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2007).

3.  The criteria for service connection for left ear hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in November and December 2004 pre-rating 
letters, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection for PTSD, diabetes, and left 
ear hearing loss (as they then were), as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  The April 
2005 RO rating decision reflects the initial adjudication of 
the claims after issuance of that letter.  Hence, the 
November and December 2004 letters-which meet all four of 
Pelegrini's content of notice requirements with regard to the 
claim for service connection for left ear hearing loss and 
some of those requirements with regard to the claims for 
higher initial ratings for PTSD and diabetes-also meet the 
VCAA's timing of notice requirements.  After the grant of 
service connection for PTSD and diabetes, and the filing of 
the veteran's notice of disagreement, the August 2005 SOC 
provided notice of the criteria for higher ratings for each 
disability and reflects adjudication of the claims for higher 
initial ratings for PTSD and for diabetes .  

Thus, while the RO has not provided a notice letter specific 
to the claims for higher initial ratings, on these facts, the 
lack of such notice is not shown to prejudice the veteran.  
As indicated above, the SOC forth the criteria for each 
disability.  Moreover, in his NOD, the veteran indicated  
that he disagreed with the combined 20 percent rating 
assigned for both disabilities, and the veteran's 
representative demonstrated a clear understanding of what is 
needed substantiate the claims for higher  ratings in the 
October 2005 statement in lieu of VA Form 646 and July 2000 
written brief presentation.  .  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007) (VCAA notice errors may be 
"cured by actual knowledge on the part of the claimant"); 
Dunlap v. Nicholson, 21 Vet. App 112, 118 (2007) (notice 
deficiencies are not prejudicial if they did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his or her claim).  

The Board also notes that the RO has not provided the veteran 
information as to the assignment of disability ratings or 
effective dates.  Again, however, the lack of such notice is 
not shown to prejudice the veteran.  To the extent that the 
Board's decision herein denies the claims for a higher rating 
for diabetes and for service connection for left ear hearing 
loss,  no disability rating or effective date is being, or is 
to be, assigned; therefore, the  no possibility of prejudice 
to the veteran under the requirements of Dingess/Hartman.  As 
to the claim for a higher initial rating for PTSD, while the 
Board is granting a higher rating, the RO will implement the 
assignment of such a rating, as well as assign the effective 
date.

The Board points out that neither the veteran nor his 
representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice to the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records,  VA outpatient treatment (VAOPT) records, 
and reports of VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided  by the veteran, as well as by his 
representative and a childhood friend of the veteran, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

A.  Claims For Higher Initial Ratings

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
to consider the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126.

1.  PTSD

The RO has assigned an initial 10 percent rating for the 
veteran's PTSD under Diagnostic Code (DC) 9411.  However, the 
actual criteria for evaluating psychiatric impairment other 
than eating disorders is set forth in a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2007).  

Pursuant to the General Rating Formula, a 10 percent rating 
is assigned where there is occupational and social impairment 
due to mild and transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2007).

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that, since the November 30, 2004 effective date 
of the grant of service connection, a 30 percent but no 
higher for PTSD is warranted.

A January 2005 VA mental health psychiatric evaluation report 
reflects that the veteran was nervous and guarded, mildly 
depressed and anxious, with a slightly flat, congruent 
affect, reported poor concentration and sleep disturbances.  
On March 2005 VA examination, the veteran reported occasional 
olfactory hallucinations of the smell of dead bodies, and re-
experiencing and arousal symptoms.  On examination, his 
affect was slightly anxious and "quite constricted."  The 
VA examiner wrote that the veteran's re-experiencing and 
arousal symptoms appeared "rather mild, though full 
assessment is somewhat difficult due to the veteran's 
emotionally constricted style.  Thus, it is possible that his 
self-report provides an underestimate of his actual symptom 
severity."  The VA examiner concluded that the veteran's 
symptoms did not appear to have caused significant impairment 
in vocational function, but had significant effects on his 
intimate social function.

Based on the above, and affording the veteran the benefit of 
the doubt, the Board finds that his symptoms more nearly 
approximate the 30 percent rating since November 30, 2004.  
The symptoms of depression anxiousness, sleep disturbance, 
poor concentration, and a nervous, guarded, anxious, and 
constricted affect are the same or similar to those included 
among the criteria for a 30 percent rating.  Moreover, the 
March 2005 VA examiner noted some impairment of social 
function and, significantly, indicted that the veteran might 
be underestimating the actual severity of his symptoms. Under 
these circumstances, the Board finds that a rating of 30 
percent is warranted since the November 30, 2004 effective 
date of the grant of service connection for PTSD.

However, a higher rating is not warranted because, for the 
most part, the veteran's PTSD has not been shown result in 
the level of impairment contemplated in a 50 percent or 
higher rating.  On January 2005 VA mental health psychiatric 
evaluation, the veteran was alert and oriented, thought form 
and content were normal with no suicidal or homicidal 
ideation.  On March 2005 VA examination, the veteran's 
thought process was logical with no evidence of thought 
disorder, the veteran denied hallucinations other than the 
occasional olfactory ones noted above, he denied suicidal or 
homicidal ideation, and his cognition was grossly intact, 
insight was fair, and judgment was good.  Thus, the veteran's 
PTSD has not resulted in such symptoms as abnormal speech, 
frequent panic attacks, or impairment in memory, judgment, 
and thinking-all included among the criteria for the next 
higher, 50 percent rating. impairment.  While the veteran has 
had flat affect, this symptom was noted to be "slight."  
Moreover, the veteran's hallucinations have been limited and 
occasional rather than persistent, as required for a 100 
percent rating.

The Board also points out that the GAFs assigned-55 on  
January 2005 mental health psychiatric evaluation report and 
60 on March 2005 VA examination-are consistent with the 30 
percent rating.  According to the DSM-VI, a GAF score of 51 
to 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  .

For al; the foregoing reasons, an initial 30 percent but no 
higher rating for the veteran's PTSD is warranted.  While the 
Board has applied the benefit-of-the-doubt doctrine in 
determining that the criteria for an initial 30 percent 
rating have been met, the Board finds that the preponderance 
of the evidence is against the assignment of any higher 
rating.   See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

2.  Diabetes

Under 38 C.F.R. § 4.119, DC 7913 (2007), diabetes mellitus 
manageable by restricted diet only warrants a 10 percent 
rating.  A 20 percent rating requires insulin or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating requires insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  A 100 
percent rating requires more than 1 daily injection of 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least 3 hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight or strength, or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913 (2007).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record does not 
support assignment of rating greater than 20 percent for 
diabetes at any point since the November 8, 2004 effective 
date of the grant of service connection for that condition.

The January 2005 mental health psychiatric evaluation report 
indicates that the veteran's diabetes was diet controlled, 
and the February 2005 VA diabetes examination report 
indicates that the veteran had never been hospitalized for 
ketoacidosis or hypoglycemia, and that his treatment was that 
of diet restriction only.  Moreover, none of the other post-
service VA or private medical records reflects that the 
veteran required insulin or an oral hypoglycemic agent in 
addition to a restricted diet to control his diabetes.

Thus, the evidence reflects that, since the November 8, 2004 
effective date of the grant of service connection ,  the 
veteran's diabetes has been manageable by restricted diet 
only, he has not had to take insulin or an oral hypoglycemic 
agent, nor has he had episodes of ketoacidosis or 
hypoglycemia, which are required for higher ratings under DC 
7913.  An initial rating in excess of 10 percent for diabetes 
is therefore not warranted.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10 percent for 
diabetes mellitus associated with herbicide exposure must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); ; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at  53-56.

B.  Service Connection for Left Ear Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent. 38 C.F.R. § 3.385 (2007).

Considering the pertinent evidence of record in light above,  
the Board finds that the criteria for service connection for 
left ear hearing loss simply are not met.

The service medical records reflect that the veteran suffered 
a left ear perforation and right tympanic membrane contusion, 
apparently as a result of a nearby, landmine explosion during 
his service in Vietnam, for which he received the purple 
heart.  June 1967 treatment notes indicate that these 
injuries were healing well and the veteran's right tympanic 
membrane had "re-epithilialized beautifully."  The general 
ear examination at separation was normal.  The December 1967 
separation examination report reflects that the veteran's 
hearing in both ears was a normal 15/15 on the whispered 
voice test.  Thus, the symptoms from the veteran's in-service 
ear injuries were acute and transitory and resolved without 
residual disability, including hearing loss disability.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  In this case, however, the 
competent, probative evidence establishes that the veteran  
does not have current left ear hearing loss to an extent 
recognized as a disability for VA purposes.

On VA audiological testing in January 2005, the veterans pure 
tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Left ear
25
20
25
35
35

Speech audiometry using the CNC test revealed speech 
recognition ability of 96 percent in the left ear (as well as 
the right ear).

Clearly, these results do not establish current left ear 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2007), as the auditory threshold was not 40 decibels or 
greater at any of the frequencies, the auditory thresholds at 
only two, not the minimum three, of the frequencies were 26 
decibels or greater, and the Maryland CNC speech recognition 
score was greater than 94 percent.  38 C.F.R. § 3.385 (2007).  
Moreover, neither the veteran nor his representative has 
identified or presented evidence of audiometric testing 
results that meet the requirements of that regulation for the 
left ear.

In addition to the medical evidence, the Board has considered 
the assertions of the veteran, as well as those of his 
representative and his friend, advanced on his behalf.  As 
indicated above, however, this claim turns on the matter of 
whether the veteran has hearing loss to an extent recognized 
as a disability for VA purposes-a matter within the province 
of trained professionals.   See Jones  v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As laypersons, none of the above-named 
individuals is shown to possess the training and expertise to 
competently render a probative (persuasive) opinion on such a 
matter.  .  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Accordingly, 
where, as here, the competent, probative evidence establishes 
that the veteran does not have the extent of hearing loss 
needed to constitute a disability under section 3.385, the 
current disability for which service connection is sought is 
not established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
left ear hearing loss must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of current disability-has not been met.

For all the foregoing reasons, the claim for service 
connection for left ear hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

An initial 30 percent rating for PTSD is granted, subject to 
the law and regulations governing the payment of 
compensation.

An initial rating in excess of 10 percent, for diabetes 
mellitus associated with herbicide exposure, is denied.

Service connection for hearing loss, left ear, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


